Case 1:18-cr-OO469-GWG Document 44 Filed 02/26/19 Page 1 of 2

LAW OFF|CE OF RONALD L. KUBY
A'r'roRNl-:YS AT LAW
||9 WEST 23"_° STREET, SulTl-: 900
Nr~:W YORK, NEW YoRK |OO||

 

TELEPHONE: (2|2) 529-0223
F\’oNAl_D L. KuBY S-r_AFF

RH\YA TRlvEDl FAX: (2'2) 529`0644 SusAN BAlLl-:Y

www.KuBYLAw.coM
PRocEss SER\/l-:R

OF CouNsEL
|_uls R. AYALA \952-2012

GEoRGE WAcHTEL
Ll-:AH BuSBY

February 26, 2019
VIA ECF

Hon. Gabriel W. Gorenstein

Chief United States Magistrate Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

NeW York, NY

10007- 13 12

Re: Bail Revocation Hearing in Um'tea’ States v. Patricia Okoumou, lS-cr-000469
Dear Magistrate Judge Gorenstein,

Less than one month after Ms. Okoumou’s conviction on the instant federal
charges, a Government Accounting Office report revealed that the actual number of
children separated from their parents as a result of the zero-tolerance policy of the Justice
Department Was substantially higher than the numbers previously reported to the federal
court attempting to oversee the reunification process. In 2017, an “unknown” number of
children Were subject to separation and there Was no “coordinated formal tracking system
between the Office of Refugee Resettlement, the arm of Health and Human Services that
takes in the children, and the Department of Homeland Security, Which separated them
from their parents"` and all Without a court order.
l_lLII‘¢S:-"f\\ \\'\\ ,1\\'lillics.com:`ltl | ‘H{| | .f"| ?"u_~a.-"l".lmi|\-'»:-.t‘|m:‘ulidlj-_ll_`ilrl?ll];llll!\Mhtl'ali“fl”
@grants.html_. In other Words, our government took children away from their parents,
and did not even provide the type of property voucher that Would be given for a
cellphone.

 

Now this same administration comes to this Court and requests the Court
immediately incarcerate Ms. Okoumou, three Weeks before her formal sentencing,
because she Was arrested in Travis County, Texas, charged (though not “formally”), With
a B-misdemeanor, for protesting on top of a juvenile detention facility that houses
separated children. The facility in question had largely escaped public attention until Ms.
Okoumou spotlighted it. The Chief executive of Southwest Key-_the not-for-profit

Case 1:18-cr-OO469-GWG Document 44 Filed 02/26/19 Page 2 of 2

running the kiddie prison-was recently the subject of a New York Times profile entitled
“He’s Built an Empire, with detained Migrant Children as the Bricks.”

hllr).\~':.f.-f\\-'\\-'\\- ,u\-' l imc.~;.com/ZO l 8/l2/02/us/southwest-kcv-m igrnnl-ch i ldl'el\ .htm The
facility is just one in a vast network of businesses that have sprung up in order to
privately monetize this administration’s most monstrous policies.

Yet the Trump Administration’s sense of urgency seems to apply exclusively to
their desire to incarcerate Ms. Okoumou now, and not to reuniting children or
investigating the conditions under which they are held or the financial back-dealings of
their jailors. These days, no one should expect better.

The short answer is that such proceedings are not necessary. Ms. Okoumou will
be sentenced for her July 4th demonstration on March l9th. If Ms. Okoumou violated
Texas law, she will be charged (formally), tried, and, if convicted, sentenced for that
offense. There is no need to rush to punishment here.

Nor is the community imperiled by the possibility that Ms. Okoumou may climb
again. In order to incarcerate Ms. Okoumou, this Court must find that she is
“unlikely to abide by any condition or combination of conditions of release.” No such
finding is required by the instant record. One protest episode over the past seven months
of pre-trial release, taking place in a remote jurisdiction, resulting in the possibility of a
B-Misdemeanor charge, does not establish that Ms. Okoumou is unlikely to comply with
her release conditions until her March 19th sentencing

No doubt the Administration will use this alleged conduct to support whatever

argument it makes regarding sentencing. We can then debate its relevance and this Court
will make its decision. That should suffice.

Sincerely ,

M,,__

Ronald L. Kuby
Rhidaya “Rhiya” Trivedi

Attorneys for Patricia Okoumou

